Name: 91/583/EEC: Commission Decision of 31 October 1991 amending Decision 90/644/EEC concerning the clearance of the accounts of the Member States in respect of the expenditure financed by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund for the financial exercise 1988
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  economic geography;  accounting
 Date Published: 1991-11-15

 Avis juridique important|31991D058391/583/EEC: Commission Decision of 31 October 1991 amending Decision 90/644/EEC concerning the clearance of the accounts of the Member States in respect of the expenditure financed by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund for the financial exercise 1988 Official Journal L 314 , 15/11/1991 P. 0047 - 0052 Finnish special edition: Chapter 3 Volume 39 P. 0156 Swedish special edition: Chapter 3 Volume 39 P. 0156 COMMISSION DECISION of 31 October 1991 amending Decision 90/644/EEC concerning the clearance of the accounts of the Member States in respect of the expenditure financed by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund for the financial exercise 1988 (91/583/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 2048/88 (2), and in particular Article 5 (2) thereof, After consulting the Fund Committee, Whereas by way of Decision 90/644/EEC (3) the Commission provisionally disallowed an amount of FF 446 472 537 relating to non-collection of the additional levy in the milk sector; whereas the Commission stated its readiness to re-examine this Decision provided France produced proof capable of removing the doubts regarding the correct application of the scheme in question; whereas this proof has now been provided both by on-the-spot checks and by a new study of the statistics available; whereas the amount specified during the 1988 clearance procedure can therefore be released; Whereas, as regards export refunds granted on cereals and sugar, Decision 90/644/EEC disallowed the following amounts: DM 27 510 204 in the case of Germany; Fl 125 403 941 in the case of the Netherlands; FF 547 383 456 in the case of France and Dkr 45 027 353 in the case of Denmark; whereas the Commission, however, undertook to re-examine that Decision if the Member States concerned carried out a further check of the expenditure in question and supplied proof capable of removing the doubts regarding the justification for the removing declared; whereas the subsequent investigation of exporting firms in Germany, the Netherlands and Denmark did not reveal anomalies in the declaration; whereas the Community should therefore assume responsibility for the amounts specified in the case of Germany, Denmark and the Netherlands; whereas it is not possible to reach a similar decision in the case of France, given the delays in the carrying out of this supplementary investigation in that Member State, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 90/644/EEC is hereby replaced by the Annex to this Decision as regards Denmark, Germany, France and the Netherlands. Article 2 1. The following amounts are repaid to Member States in the framework of advances effected for the 1991 exercice: - for Denmark: Dkr 45 027 353, - for Germany: DM 27 510 204, - for France: FF 446 472 537, - for the Netherlands: Fl 125 403 941. 2. The expenditure resulting from the present Decision is to be charged to Chapter B 1-37 of the budget. Article 3 This Decision is addressed to the Member States. Done at Brussels, 31 October 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 185, 15. 7. 1988, p. 1. (3) OJ No L 350, 14. 12. 1990, p. 82. ANNEX (in German marks) Member State: Germany 1988 EAGGF Guarantee Section expenditure, except expenditure relating to Regulation (EEC) No 1078/77 Expenditure relating to Regulation (EEC) No 1078/77 Total (a + b) (a) (b) (c) 1. Expenditure recognized (a) Expenditure declared by the Member State in respect of the present clearance 10 152 712 681,85 258 321,22 10 152 454 360,63 (b) Expenditure declared during the preceding year but excluded from that clearance 0,- 0,- 0,- (c) Expenditure declared, excluded from the present clearance 0,- 0,- 0,- (d) Expenditure declared, coming under the present clearance (a + b c) 10 152 712 681,85 258 321,22 10 152 454 360,63 (e) Expenditure disallowed 140 712 107,94 0,- 140 712 107,94 (f) Financial consequences of previous years 82 909,94 0,- 82 909,94 (g) Total expenditure recognized (d e + f) 10 012 083 483,85 258 321,22 10 011 825 162,63 2. Expenditure charged (a) Expenditure charged in respect of the present year 10 165 885 067,92 258 321,22 10 165 626 746,70 (b) Expenditure charged in respect of the preceding year, but excluded from that clearance 0,- 0,- 0,- (c) Expenditure charged in respect of the present year, but excluded from the present clearance 0,- 0,- 0,- (d) Total expenditure charged, coming under the present clearance (a + b c) 10 165 885 067,92 258 321,22 10 165 626 746,70 3. Expenditure chargeable to or payable to the Member State following clearance of the accounts (2 d 1 g) 153 801 584,07 0,- 153 801 584,07 (in Danish kroner) Member State: Denmark 1988 EAGGF Guarantee Section expenditure, except expenditure relating to Regulation (EEC) No 1078/77 Expenditure relating to Regulation (EEC) No 1078/77 Total (a + b) (a) (b) (c) 1. Expenditure recognized (a) Expenditure declared by the Member State in respect of the present clearance 9 726 589 690,69 26 130,85 9 726 615 821,54 (b) Expenditure declared during the preceding year but excluded from that clearance 0,- 0,- 0,- (c) Expenditure declared, excluded from the present clearance 0,- 0,- 0,- (d) Expenditure declared, coming under the present clearance (a + b c) 9 726 589 690,69 26 130,85 9 726 615 821,54 (e) Expenditure disallowed 46 625 210,05 0,- 46 625 210,05 (f) Financial consequences of previous years 0,- 0,- 0,- (g) Total expenditure recognized (d e + f) 9 679 964 480,64 26 130,85 9 679 990 611,49 2. Expenditure charged (a) Expenditure charged in respect of the present year 9 622 771 637,98 26 130,85 9 622 797 768,83 (b) Expenditure charged in respect of the preceding year, but excluded from that clearance 0,- 0,- 0,- (c) Expenditure charged in respect of the present year, but excluded from the present clearance 0,- 0,- 0,- (d) Total expenditure charged, coming under the present clearance (a + b c) 9 622 771 637,98 26 130,85 9 622 797 768,83 3. Expenditure chargeable to or payable to the Member State following clearance of the accounts (2 d 1 g) 57 192 842,66 0,- 57 192 842,66 (in French francs) Member State: France 1988 EAGGF Guarantee Section expenditure, except expenditure relating to Regulation (EEC) No 1078/77 Expenditure relating to Regulation (EEC) No 1078/77 Total (a + b) (a) (b) (c) 1. Expenditure recognized (a) Expenditure declared by the Member State in respect of the present clearance 43 548 342 550,09 275 304,45 43 548 067 245,64 (b) Expenditure declared during the preceding year but excluded from that clearance 0,- 0,- 0,- (c) Expenditure declared, excluded from the present clearance 0,- 0,- 0,- (d) Expenditure declared, coming under the present clearance (a + b c) 43 548 342 550,09 275 304,45 43 548 067 245,64 (e) Expenditure disallowed 869 700 004,71 0,- 869 700 004,71 (f) Financial consequences of previous years 6 531 932,- 0,- 6 531 932,- (g) Total expenditure recognized (d e + f) 42 672 110 613,38 275 304,45 42 671 835 308,93 2. Expenditure charged (a) Expenditure charged in respect of the present year 43 464 461 989,71 275 304,45 43 464 186 685,26 (b) Expenditure charged in respect of the preceding year, but excluded from that clearance 0,- 0,- 0,- (c) Expenditure charged in respect of the present year, but excluded from the present clearance 0,- 0,- 0,- (d) Total expenditure charged, coming under the present clearance (a + b c) 43 464 461 989,71 275 304,45 43 464 186 685,26 3. Expenditure chargeable to or payable to the Member State following clearance of the accounts (2 d 1 g) 792 351 376,33 0,- 792 351 376,33 (in Dutch guilders) Member State: Netherlands 1988 EAGGF Guarantee Section expenditure, except expenditure relating to Regulation (EEC) No 1078/77 Expenditure relating to Regulation (EEC) No 1078/77 Total (a + b) (a) (b) (c) 1. Expenditure recognized (a) Expenditure declared by the Member State in respect of the present clearance 8 894 749 689,45 0,- 8 894 749 689,45 (b) Expenditure declared during the preceding year but excluded from that clearance 0,- 0,- 0,- (c) Expenditure declared, excluded from the present clearance 0,- 0,- 0,- (d) Expenditure declared, coming under the present clearance (a + b c) 8 894 749 689,45 0,- 8 894 749 689,45 (e) Expenditure disallowed 38 343 951,57 0,- 38 343 951,57 (f) Financial consequences of previous years 0,- 0,- 0,- (g) Total expenditure recognized (d e + f) 8 856 405 737,88 0,- 8 856 405 737,88 2. Expenditure charged (a) Expenditure charged in respect of the present year 8 894 547 000,63 0,- 8 894 547 000,63 (b) Expenditure charged in respect of the preceding year, but excluded from that clearance 0,- 0,- 0,- (c) Expenditure charged in respect of the present year, but excluded from the present clearance 0,- 0,- 0,- (d) Total expenditure charged, coming under the present clearance (a + b c) 8 894 547 000,63 0,- 8 894 547 000,63 3. Expenditure chargeable to or payable to the Member State following clearance of the accounts (2 d 1 g) 38 141 262,75 0,- 38 141 262,75